DETAILED ACTION
This Office Action is in response to Amendment filed July 20, 2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Canestaro et al. (US 4,873,123) in view of Hotta et al. (US 8,524,607)
Canestaro et al. disclose an electroconductive film laminate (Figs. 1-2) comprising a copper-containing patterned electroconductive film (11) (col. 3, line 25) laminated on a plastic substrate (12) (col. 4, lines 60-66), wherein: the copper-containing patterned electroconductive film comprises a conductive pattern comprising conductive lines, at least a portion of the conductive lines has a line width of between 0.10 µm and 30 µm, inclusive, (col. 3, lines 30-31) with a minimum line width of the conductive patterns lines falling within a range of 0.10 µm and 30 µm.
Canestaro et al. differ from the claimed invention by not showing that a top surface area of the plastic substrate equals an area of a circle having a diameter of 7 
Canestaro et al. further disclose that at least a portion of the conductive pattern has a space width between the conductive lines of approximately 25.4 µm and 152.4 µm, inclusive, with a minimum space width between conductive lines falling within a range of approximately 25.4 µm and 152.4 µm (col. 3, lines 34-36).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that at least a portion of the conductive pattern can have a space width within the claimed range, because (a) the space width disclosed by Canestaro overlaps with the claimed range of the space width, and (b) the claim is prima facie obvious without showing that the claimed range of the space width achieves unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art).  See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).

Hotta et al. disclose a plastic substrate (91 in Fig. 11) (col. 33, lines 34-37), wherein a top surface area of the plastic substrate equals an area of a circle having a diameter of 7 inches or greater (8 inches).
Since both Canestaro et al. and Hotta et al. teach copper lines, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the substrate disclosed by Canestaro et al. can have a top surface area of the substrate equaling an area of a circle having a diameter of 7 inches or greater as disclosed by Hotta et al., because (a) a large diameter substrate having a diameter equal to or greater than 7 inches has been well-known and commonly used in forming semiconductor devices and copper lines as disclosed by Hotta et al., (b) a large diameter substrate has been commonly employed to manufacture a large number of semiconductor devices to reduce the manufacturing cost, and (c) the claim is prima facie obvious without showing that the claimed range of the top surface area of the substrate achieves unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art).  See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 .

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Shinoda et al. (US 2007/0117394) in view of Hotta et al. (US 8,524,607)
Shinoda et al. disclose an electroconductive film laminate comprising a copper-containing patterned electroconductive film (copper fine wiring lines in [0013]) laminated on a substrate (substrate in [0013]), wherein: the copper-containing patterned electroconductive film comprises a conductive pattern comprising conductive lines (copper fine wiring lines), at least a portion of the conductive lines has a line width of between 0.10 µm and 30 µm, inclusive, (0.5 µm) with a minimum line width of the conductive patterns lines falling within a range of 0.10 µm and 30 µm, and at least a portion of the conductive pattern has a space width between the conductive lines of between 0.10 µm and 30 µm, inclusive (5.0 µm), with a minimum space width between conductive lines falling within a range of 0.10 µm and 30 µm.
Shinoda et al. differ from the claimed invention by not comprising a plastic substrate, wherein a top surface area of the plastic substrate equals an area of a circle having a diameter of 7 inches or greater.
Hotta et al. disclose a plastic substrate (91 in Fig. 11) (col. 33, lines 34-37), wherein a top surface area of the plastic substrate equals an area of a circle having a diameter of 7 inches or greater (8 inches).
Since both Shinoda et al. and Hotta et al. teach copper lines, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the substrate disclosed by Shinoda et al. can be a plastic In re Leshin, 125 USPQ 416, (b) a large diameter substrate having a diameter equal to or greater than 7 inches has been well-known and commonly used in forming semiconductor devices and copper lines as disclosed by Hotta et al., (c) a large diameter substrate has been commonly employed to manufacture a large number of semiconductor devices to reduce the manufacturing cost, and (d) the claim is prima facie obvious without showing that the claimed range of the top surface area of the substrate achieves unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art).  See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).

Response to Arguments


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Boyko et al. (US 6,775,907)
Sharma et al. (US 7,981,508)
Sharma et al. (US 8,628,818)
Amelio et al. (US 4,448,804)
Dhau et al. (US 7,989,029)
Jimarez et al. (US 5,509,557)

Applicants' amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached on 8:00 AM - 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        September 9, 2021
/JAY C KIM/Primary Examiner, Art Unit 2815